Goodrich, P. J. (dissenting):
The action is for deceit in obtaining from plaintiff’s husband a loan of $150, for which a chattel mortgage was given by the defendant as security. The chattels mortgaged did not belong to the defendant, and in another action to recover, them the plaintiff was defeated on the ground that they belonged to some other person.
In the present action the jury rendered a verdict for the plaintiff,, which was set aside by the court, on the ground that the claim for deceit had not been assigned to the plaintiff. The complaint alleged that the executor, etc., of the husband duly assigned to the plaintiff the chattel mortgage and all claims which the said Mandigo had against this defendant. The answer denied that the executor “ assigned the said chattel mortgage to plaintiff,” but did not in -any ■ other language deny the allegation that the executor assigned “ all claims the said JTo'hn P. Mandigo had against this defendant.”
The allegation as to the assignment is separable. A denial of the first part of the allegation and a failure to deny the other constituted an admission that the executor had assigned to-the plaintiff all other claims than the chattel mortgage, Hence the plaintiff was not put to her proof on that subject.
I think that it was error to set aside the verdict, and that the order should be reversed and judgment directed for the plaintiff on the verdict.
Sewell, J., concurred.
Order affirmed, with costs.